Title: William Carmichael to the American Commissioners, 31 June [30? 1 July?] 1777
From: Carmichael, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gustavus Conyngham, when last heard from, had been in prison with his crew in Dunkirk. On June 2 Deane asked Gérard that they be released and permitted to return to America, and on the 12th they were at large and working on their new ship, the cutter Revenge. On the 30th Carmichael arrived, as he says here, with instructions; they were ostensibly from the commission, but Deane seems to have drafted them on his own. They ordered Conyngham to do nothing that might give umbrage to Versailles, and to take prizes on his return voyage only if he were attacked or needed provisions. As soon as the Revenge was at sea, nevertheless, she turned into a privateer. The captures she made generated a crisis that deeply embarrassed the commissioners, and brought France and Britain close to war.
Who was responsible? Conyngham put the blame on his crew, who he said had forced him into privateering; but he also said that Carmichael had given him verbal orders that could not be committed to paper. Deane, although he accepted the excuse of a mutinous crew, implied that William Hodge’s part interest in the cutter might have led him to amend verbally the prohibition on prizes. We have found no other evidence that Hodge did anything of the sort. Carmichael did amend the instructions in some way, according to Conyngham, but whether on his own initiative or on Deane’s is not clear. Both men were impatient with the French. Carmichael wanted to force them to fight, and believed that the best way was through cruises like that from which Wickes had just returned. “I am dispatching Conyngham from hence on a privateer on the same business,” he wrote from Dunkirk on July 6. “I begin to think war unavoidable.” Deane was also ready, at least by the autumn, to do everything in his power to bring on hostilities, and admitted afterward that the readiness had exposed him to “errors in judgment.” Whether his role in the Conyngham affair was one of the errors he had in mind we shall probably never know.
 
Gentlemen
Dunkerque June 31st.[30? July 1?] 1777
I arrivd here this morning with a determination to comply with your orders and not to suffer Captn. Cunningham to sail, but as a merchant vessel returning with merchantable property to his own country. I found the parties concernd Disposd of themselves to comply with this disposition, heartily sick of having ever attempted other projects and resoled for the future to seek other scenes of action, where they might more effectually serve themselves and Country. From doing this They are prevented by an order from Court, which disables them from sailing unless they give security, not only, that they shall not make prizes in the present voyage, tho they should do it in consequence of being attackd by the Enemy, but such is the tenor of the order (as I am informd) that the Security will be liable to be calld upon, in case even after the arrival of their paltry little vessel in America, any other Person should purchase it for a privateer. Strangers unknown and as it seems in the Eyes of the inhabitants here, unprotected can never hope to find security against such remote consequences. So that unless Administration grants these unfortunate sufferers, the same priviledge that is taken every day by our Enemies in this port, They must give up the property imbarkd in the adventure and return each one execrating french timidity partiality and politics to his own Country or seek happier fortune on the Shore opposite to this. To sell their vessel will be impossible, as no one will venture to buy a vessel so circumstanc’d, and The goods that make up the Cargo will inevitably be disposd of to vast loss. I beg you to represent this in a proper place and manner. The Manifest spoken of would have been sent up in a few days, had not this unexpected order arrivd, and you would have heard no more on a Subject that has given you Gentlemen so much uneasiness and has so much exposd us in the Eyes of the world. Our Country men that escape from Captivity in England fly to this place as an asylum. Could they be incouragd here we should soon have not only many of them, but many English sailors who fly from the Press or desert the service and from hence we could send them to other ports less offensive to England. I shall do myself the honor to write you more fully next post. I Am Gentlemen Your Most Obedient humble Servant
Wm. Carmichael
Direct for me as to Mr H ––– under the name of Campbell & Let Dr. B direct the Letter.
 
Notation: Mr. Carmichael June 31, ’77
